PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/092,818
Filing Date: 11 Oct 2018
Appellant(s): Mitsuboshi Belting Ltd.



__________________
Christopher R. Glembocki
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on April 5, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 2, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims:
Claims 1-2, 4-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al. (European Patent Publication EP28432588 A1) in view of Yoshida et al. (U.S. PGPUB 2019/0011016 A1).

(2) Response to Argument 1.
Appellant argues that Nishiyama et al. does not teach a vulcanized rubber composition for an adhesion rubber layer having a portion of silica that amounts to 10 to 30 parts by mass based on 100 parts by mass of the carbon black; specially because, the examples of the vulcanized rubber compositions that is listed in Table 1 of Nishiyama et al, all comprises 20 parts by mass of the carbon black based on 100 parts by mass of the rubber component and 30 parts by mass of the silica based on 100 parts by mass of the rubber component; which results in said vulcanized rubber compositions having 150 by mass of the silica based on 100 parts by mass of the carbon black. Therefore, it’s the Appellant’s contention that Nishiyama et al. fail to propose or render obvious a vulcanized rubber composition for an adhesion rubber layer containing the particular amount of silica with respect to carbon black as explicitly recited within claim 1 limitations.
Examiner respectfully traverse these assertions. As clearly detailed in the previous office action (dated 12/02/2022), paragraphs 0028 and 0038 of Nishiyama et al. correspondingly disclose various amounts of silica and carbon black that can be combined (along with other material) to form a vulcanized rubber composition for an adhesion rubber layer in a frictional power transmission belt; where said paragraphs clearly suggest using amounts of silica and carbon black that meets the ranges recited claim 1 limitations; to include, 3 parts by mass of silica per 100 parts by mass of the rubber component, 15 parts by mass of silica per 100 parts by mass of the rubber component, 30 parts by mass of carbon black per 100 parts by mass of the rubber component, and 50 parts by mass of carbon black per 100 parts by mass of the rubber component. As further explained in page 5 of the previous office action (dated 12/02/2022), these amounts of silica and carbon black would result in the portion of silica in a vulcanized rubber composition being, either 10 or 30 parts by mass with respect to 100 part by mass of the carbon black. That is, at least the two extremes of the range for silica per carbon black claimed by the appellant can be obtain through the teachings in Nishiyama et al. Furthermore, it should be recognized that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. In this case, through routine experimental techniques/ testing methods, it would have been a trivial solution to one of ordinary skill in the art to produce various vulcanized rubber compositions (containing different amount of silica), other than the limited number of examples shown in Table 1 Nishiyama et al. reference, based on the collective teachings in Nishiyama’s disclosure (e.g. in paragraphs 0012-0041). In other words, Table 1 Nishiyama et al. simply provide small sample of possible vulcanized rubber compositions that can be derived from the entire disclosure of Nishiyama et al. Additionally, the physical/ inherent characteristics, benefits, and/ or reasonings for including or excluding, both carbon black and silica in vulcanized rubber compositions, are well known in the art. These characteristics are not new and was not a new discovery made by the appellant. In fact, as evident by teachings in other cited prior art reference and by knowledge generally available in the art, it has widely been establish that certain physical/ performance characteristics (e.g. frictional properties, flexibility, heat resistance, elasticity, abrasion resistant, shore hardness/ Durometer, adhesiveness, peeling resistance, color, and etc.) of a vulcanized rubber composition can be preferably altered by adjusting the amount of silica and carbon black included in said vulcanized rubber composition. Paragraphs 0002-0021 of the instant application also discuss how the prior art modifies the amount of silica and carbon black in a vulcanized rubber composition/ adhesion rubber layer to change certain performance and physical characteristics of said vulcanized rubber composition/ adhesion rubber layer. Therefore, using the collective teachings in paragraphs 0012-0041 of Nishiyama et al. reference, one of ordinary skill in the art at the time of the claimed invention would had at least some rational or motivation to develop a vulcanized rubber composition for the adhesion rubber layer that differs from the examples shown in Table 1 of Nishiyama et al.
Accordingly, examiner submit that Nishiyama et al. does provide adequate supporting evidence to use the claimed amount of silica and carbon black to create a vulcanized rubber composition for an adhesion rubber layer. 

(3) Response to Argument 2.
Appellant submits that Yoshida et al. does not teach or conceive, the rubber component of the second vulcanized rubber composition forming the overcoat layer being chloroprene rubber. Appellant specifically notes that paragraph 0039 in Yoshida et al. propose the rubber component of the overcoat layer rubber composition including chlorosulfonated polyethylene rubber (CSM) as the main ingredient, and the exemplary overcoat layer rubber compositions disclosed in paragraph 0099 of Yoshida et al. all employs chlorosulfonated polyethylene rubber (CSM) instead of chloroprene rubber (CR); appellant therefore argues that one of ordinary skill in the art looking to the teachings of Yoshida et al. would have likely/ preferably selected chlorosulfonated polyethylene rubber (CSM) as the rubber component used to produce the vulcanized rubber composition of the overcoat layer, and would be less motivated to select chloroprene rubber (CR).
Examiner respectfully disagrees with this assertion. It has been held that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. In this case, paragraph 0039 of Yoshida et al. clearly recite “The rubber component of the rubber composition making the cord adhesion coat 15a contains CSM as a main ingredient…The rubber component does not have to be the CSM, but may be CR or the like”. Accordingly, Yoshida et al. reference include at least some suggestions that would cause one of ordinary skill in the art to employ chloroprene rubber (CR) in place of chlorosulfonated polyethylene rubber (CSM) to produce the vulcanized rubber composition for the overcoat layer. Moreover, it should be recognized that paragraph 0099 in Yoshida et al. merely provide limited number of examples for many possible vulcanized rubber compositions that can be derived from the entire disclosure of Yoshida et al, and many other vulcanized rubber compositions for an overcoat layer can be obtain from the teachings in paragraphs 0038-0050 of Yoshida et al. by simply adjusting the amount and type of material used to create the rubber composition. In other words, examiner emphasize that teachings of Yoshida et al. should not be limited only to the exemplary overcoat layer rubber compositions disclosed.

(4) Response to Argument 3.
	Appellant argues that the equation relied upon by the examiner (as shown in page 5 of the office action dated 12/02/2021) to reject claim 1 cannot possibly compute the amount of silica by mass with respect to 100 parts by mass of the carbon black. Instead, appellant assert that said equation would yield the amount of silica in the first vulcanized rubber composition based on 100 by mass of the rubber component. 
	In response, examiner first acknowledge the typographical error in the equation set forth in page 5 of the office action dated 12/02/2021; which is used by the examiner to show that Nishiyama et al. does in fact suggest a first vulcanized rubber composition including silica in the amount of 10 to 30 parts by mass with respect to the 100 parts by mass of the carbon black. That is, the equation should have recited:
amount of silica with respect to 100 parts by mass of the carbon black =             
                
                    
                        a
                        m
                        o
                        u
                        n
                        t
                         
                        o
                        f
                         
                        s
                        i
                        l
                        i
                        c
                        a
                         
                        w
                        i
                        t
                        h
                         
                        r
                        e
                        s
                        p
                        e
                        c
                        t
                         
                        t
                        o
                         
                        100
                         
                        p
                        a
                        r
                        t
                        s
                         
                        b
                        y
                         
                        m
                        a
                        s
                        s
                         
                        o
                        f
                         
                        t
                        h
                        e
                         
                        r
                        u
                        b
                        b
                        e
                        r
                         
                        c
                        o
                        m
                        p
                        o
                        n
                        e
                        n
                        t
                    
                    
                        a
                        m
                        o
                        u
                        n
                        t
                         
                        o
                        f
                         
                        c
                        a
                        r
                        b
                        o
                        n
                         
                        b
                        l
                        a
                        c
                        k
                         
                        w
                        i
                        t
                        h
                         
                        r
                        e
                        s
                        p
                        e
                        c
                        t
                         
                        t
                        o
                         
                        100
                         
                        p
                        a
                        r
                        t
                        s
                         
                        b
                        y
                         
                        m
                        a
                        s
                        s
                         
                        o
                        f
                         
                        t
                        h
                        e
                         
                        r
                        u
                        b
                        b
                        e
                        r
                         
                        c
                        o
                        m
                        p
                        o
                        n
                        e
                        n
                        t
                    
                
            
         x 100.
Despite this minor error, in page 5 of the previous office action (dated 12/02/2021), the examiner has further discussed two examples where the above relationship was used in conjunction with the amounts of silica and the amount of carbon black disclosed by Nishiyama et al, in order to derive two distinct values that meets claim 1 limitations; wherein, the examiner correctly refer to the units of the resulting values as the “mass of silica based on 100 parts by mass of the carbon black” instead of mass of silica based on 100 parts by mass of the rubber component. Furthermore, examiner highlight that the values used for the portion of silica and the portion of carbon black during the computation of said examples in page 5 of the prior office action, all are within the ranges for silica and carbon black required by claim 1 limitations, and are specifically taught by Nishiyama et al (e.g. in paragraphs 0028 and 0038). Therefore, examiner believe that the typographical error pertaining to the equation should not be grounds for overcoming the previously set forth claim 1 rejection.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/R.J.D./Examiner, Art Unit 3654                                    /MICHAEL R MANSEN/                                                                            Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                                                                                                                
Conferees:
/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        /BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.